     3:19-cv-01934-JMC-SVH   Date Filed 05/26/20    Entry Number 56     Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Jerome Garcia,                         )      C/A No.: 3:19-1934-JMC-SVH
                                        )
                    Plaintiff,          )
                                        )
         vs.                            )                  ORDER
                                        )
 Danny Brown and Addy Perez,            )
                                        )
                    Defendants.         )
                                        )

        Jerome Garcia (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this action pursuant to 42 U.S.C. § 1983, alleging violations of his

constitutional rights. All pretrial proceedings in this case were referred to the

undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.). This    matter       comes   before     the   court     on

Plaintiff’s motions: (1) to compel and for sanctions [ECF No. 48]; (2) for an

extension of time to complete discovery [ECF No. 53]; and (3) for issuance of a

subpoena [ECF No. 54].

I.      Motion to Compel and for Sanctions

        Plaintiff moves to compel responses to his March 10, 2020 discovery

request for audio and video footage of the December 16, 2017 incident that is

the subject of the complaint. [ECF No. 48]. Defendant response notes that

Plaintiff’s discovery request was untimely, as the deadline for discovery

expired on March 11, 2020. [ECF No. 52]. Additionally, counsel indicates the
      3:19-cv-01934-JMC-SVH   Date Filed 05/26/20   Entry Number 56   Page 2 of 3




body camera footage was deleted pursuant to policy on March 16, 2018. [ECF

No. 49-5]. Plaintiff did not file a reply. Because Plaintiff’s discovery request

was untimely and because the requested discovery was deleted, Plaintiff’s

motion to compel is denied.

II.      Motion for Extension of Discovery Deadline and Issuance of Subpoena

         Plaintiff’s motions for an extension of the discovery deadline and

issuance of a subpoena are related, as Plaintiff is not entitled to the issuance

of a subpoena if the deadline for discovery is not extended.

         Plaintiff filed his motion for an extension of the discovery deadline on

May 18, 2020, over two months after the deadline expired and over three

weeks after Defendants filed their motion for summary judgment. “A

scheduling order is not a frivolous piece of paper, idly entered, which can be

cavalierly disregarded by counsel without peril.” Jordan v. E.I. du Pont de

Nemours, 867 F. Supp. 1238, 1250 (D.S.C. 1994). Plaintiff has not addressed

Federal Rule of Civil Procedure 16(b), which provides that a “schedule may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.

16(b). As the Fourth Circuit has explained, “after the deadlines provided by a

scheduling order have passed, the good cause standard [of Federal Rule of

Civil Procedure 16] must be satisfied to justify leave to amend the pleadings.”

Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008). The “good

cause” requirement of Rule 16(b) is unlike the more lenient standard of Rule

                                         2
  3:19-cv-01934-JMC-SVH     Date Filed 05/26/20   Entry Number 56   Page 3 of 3




15(a) in that Rule 16(b) “does not focus on the bad faith of the movant, or the

prejudice to the opposing party,” but focuses on the diligence of the party

seeking amendment. Dilmar Oil Co., Inc. v. Federated Mut. Ins. Co., 986 F.

Supp. 959, 980 (D.S.C. 1997).

      Here, Plaintiff has not shown he has been diligent in seeking

amendment. Although Plaintiff references the global pandemic caused by

COVID-19, the discovery deadline in this case expired on March 11, 2020,

prior to Governor McMaster declaring a state of emergency in South

Carolina. See Executive Order No. 2020-08. Additionally, the scheduling

order provides “All discovery requests, including subpoenas duces tecum,

shall be served in time for the responses thereto to be served by this date.”

[ECF No. 21].

      Because Plaintiff has not shown good cause for the extension of the

discovery deadline, his motions [ECF Nos. 53, 54] are denied.

      IT IS SO ORDERED.



May 22, 2020                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       3
